Order entered October 1, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00768-CV

                     IN RE C.D., F.D. AND L.C., Relators

          Original Proceeding from the 255th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-19-12390

                                    ORDER
                  Before Justices Schenck, Nowell, and Garcia

      Before the Court is relators’ September 3, 2021 petition for writ of

mandamus. We DIRECT relators to file, by October 8, 2021, a certified or sworn

copy of: (1) the challenged order and (2) the reporter’s record for the August 31,

2021 hearing. We caution relator that failure to provide the requested documents

by this deadline may result in the denial of this original proceeding for non-

compliance with Texas Rule of Appellate Procedure 52.


                                            /s/   DAVID J. SCHENCK
                                                  JUSTICE